ICJ_116_ArmedActivities_COD_UGA_2016-12-06_ORD_01_NA_01_FR.txt.                                                                           1137




                     OPINION INDIVIDUELLE
               DE M. LE JUGE CANÇADO TRINDADE

[Traduction]

   1. La conduite de la procédure relative aux réparations dans la pré-
sente affaire des Activités armées sur le territoire du Congo (République
démocratique du Congo c. Ouganda) m’inspire certaines préoccupations,
que j’ai déjà exprimées à l’occasion de deux ordonnances antérieures (en
date du 1er juillet 2015 et du 11 avril 2016) et qu’il me paraît utile de
consigner une nouvelle fois dans le présent exposé de mon opinion indivi-
duelle, joint à l’ordonnance rendue ce jour (le 6 décembre 2016).
   2. Cette fois-ci, je résumerai mes préoccupations en quatre points qui
sont intimement liés, à savoir : a) la prolongation indue de la procédure de
règlement judiciaire d’affaires ayant trait à de graves violations du droit
international ; b) le tout indissoluble formé par la violation et la répara-
tion ; c) l’obligation fondamentale d’apporter prompte réparation ; et
d) les réparations sous leurs diverses formes. Traités l’un après l’autre, ces
points me conduiront tout naturellement à l’exposé de mes conclusions.


      I. La prolongation indue de la procédure de règlement
       judiciaire d’affaires ayant trait à de graves violations
                        du droit international

   3. Il est éminemment regrettable de constater que plus les violations du
droit international sont graves, plus le processus permettant de rendre la
justice se complique. Dans l’arrêt rendu le 3 février 2015 en l’affaire de l’Ap‑
plication de la convention pour la prévention et la répression du crime de géno‑
cide (Croatie c. Serbie), la Cour a ainsi rejeté la demande principale (et la
demande reconventionnelle) à l’issue d’une procédure ayant duré pas moins
de seize ans — sans doute un record —, alors même que le temps des vic-
times est compté (vita brevis). Dans l’exposé exhaustif de mon opinion
dissidente joint à l’arrêt, j’avais consacré une section entière (C.I.J.
­
Recueil 2015 (I), p. 15-17, par. 6-18) à la « déplorable longueur des délais de
justice » en cette affaire, qui ne constitue pas un cas isolé.
   4. Le précédent exemple était l’affaire relative à l’Application de la
convention pour la prévention et la répression du crime de génocide (Bosnie-­
Herzégovine c. Serbie-et-­Monténégro), en laquelle la Cour avait rendu
son arrêt le 26 février 2007, au terme de quatorze années de procédure.
Dans une autre affaire, celle relative à des Questions concernant l’obliga‑
tion de poursuivre ou d’extrader (Belgique c. Sénégal), les nombreuses vic-
times des faits en cause avaient dû attendre longtemps avant que la Cour
ne leur rende justice, dans son arrêt au fond en date du 20 juillet 2012.

                                                                              6

               activités armées (op. ind. cançado trindade)                       1138

Quant à ceux qui ont survécu aux événements dont il était question en
l’affaire relative aux Immunités juridictionnelles de l’Etat (Allemagne
c. Italie ; Grèce (intervenant)), ils ont perdu toute foi en la justice des
hommes après le prononcé de l’arrêt du 3 février 2012, dans lequel
la Cour a continué de faire prévaloir les immunités de l’Etat sur le droit
à l’accès à la justice lato sensu, en particulier face à des crimes
­internationaux.
    5. Pour en revenir à la conduite de la présente affaire des Activités
armées sur le territoire du Congo (République démocratique du Congo
c. Ouganda) (phase des réparations), alors que onze années se sont déjà
écoulées depuis le 19 décembre 2005, date de l’arrêt au fond dans lequel
la Cour a établi que de graves violations avaient été commises, les nom-
breuses victimes attendent toujours d’obtenir réparation. Et c’est la troi-
sième fois, au cours de la présente procédure relative aux réparations, que
j’estime devoir consigner les préoccupations que m’inspire la prolonga-
tion persistante et indue de cette procédure, au détriment des victimes
elles-mêmes 1. Tempus fugit.
    6. Dans l’arrêt de 2005 mentionné plus haut, la Cour a accordé une
attention toute particulière à ces graves violations (parmi lesquelles des
massacres de civils, des actes d’incitation au conflit ethnique entre cer-
tains groupes et le déplacement forcé de populations) et relevé la nécessité
d’apporter réparation, en omettant malheureusement de fixer un délai rai-
sonnable pour ce faire. Pendant la phase écrite de la procédure relative
aux réparations, qui suit son cours en l’espèce, une grande attention a de
nouveau été portée aux violations en cause (par exemple celles commises
dans la région de l’Ituri et la ville de Kisangani) 2, notamment sous la
forme d’un renvoi exprès à une résolution y afférente du Conseil de sécu-
rité (consacrée aux événements de Kisangani) 3 et de références aux procé-
dures concernant les réparations qui ont récemment été menées devant la
Cour pénale internationale (CPI) en l’affaire Lubanga 4.
    7. Dans la résolution 1304 en date du 16 juin 2000 que je viens de men-
tionner, le Conseil de sécurité avait notamment confirmé, il y a plus de
quinze ans, l’obligation de « fournir des réparations » pour les dommages
(pertes en vies humaines et autres) « infligés à la population civile de
Kisangani », et prié le Secrétaire général de « présenter une évaluation des
torts causés, sur la base de laquelle puissent être déterminées ces répara-
 tions » (par. 14). Un rapport à cet effet a ensuite été transmis au président


   1 Voir précédemment les Activités armées sur le territoire du Congo (République démo‑
cratique du Congo c. Ouganda), ordonnance du 1er juillet 2015, C.I.J. Recueil 2015 (II),
déclaration de M. le juge Cançado Trindade, p. 585-587, par. 1-7 ; et ibid., ordonnance
du 11 avril 2016, C.I.J. Recueil 2016 (I), déclaration de M. le juge Cançado Trindade,
p. 224-229, par. 1-20.
   2 Voir République démocratique du Congo, mémoire sur les réparations en date du

26 septembre 2016, chap. 3-4, p. 72‑133, par. 3.01-4.76.
   3 Voir ibid., p. 109, par. 4.04.
   4 Voir ibid., p. 77 et 96, par. 3.10 et 3.37, respectivement.



                                                                                      7

                activités armées (op. ind. cançado trindade)                           1139

du Conseil de sécurité sous le couvert d’une lettre du Secrétaire général en
date du 4 décembre 2000 5.
   8. Dans ce rapport (établi à l’issue d’une mission d’évaluation menée à
Kisangani), qui ne prétendait ni traiter en détail, ni épuiser la question
des réparations (par. 1), les programmes d’aide aux victimes étaient
dûment mentionnés (par. 33‑34). Il y était souligné que la « guerre » en
République démocratique du Congo « impliqu[ait] sept pays limitrophes »,
situation qui avait créé « une grave crise humanitaire » : le nombre de per-
sonnes touchées par le conflit était passé « d’environ 7 millions à 20 mil-
lions », dont « 1,8 million de déplacés et plus de 400 000 réfugiés »,
entraînant de « graves répercussions sur la stabilité de toute la région de
l’Afrique centrale » (par. 13 et 44) 6.
   9. Etant donné qu’une restitutio in integrum est quasiment impossible
en cas de crimes de masse, on considérait déjà, en l’an 2000 — c’est-à-dire
il y a plus de quinze ans —, que les réparations devaient englober non
seulement l’indemnisation et la satisfaction, mais aussi, entre autres
formes, la réadaptation des victimes (services médicaux et sociaux), les
excuses (à titre de satisfaction) et les garanties de non‑répétition des vio-
lations graves (commises au cours des conflits armés dans la région des
Grands Lacs). En 2005, soit cinq ans plus tard, la Cour a rendu son arrêt
au fond en l’affaire des Activités armées sur le territoire du Congo, et
aujourd’hui, alors que plus de dix années se sont encore écoulées, nous
n’en sommes toujours qu’à la phase écrite de la procédure concernant les
réparations dues au titre des dommages causés. Justitia longa, vita brevis.


  II. Le tout indissoluble formé par la violation et la réparation

   10. Qu’il me soit permis de rappeler que l’obligation de réparation est
profondément et fermement enracinée dans l’histoire du droit des gens,
puisqu’elle s’inscrit à ses origines mêmes, à savoir les écrits des « pères
fondateurs » de notre discipline, qui y ont fait expressément référence à la
lumière du principe neminem laedere. J’ai déjà eu l’occasion de passer en
revue ces écrits dans l’exposé exhaustif de mon opinion individuelle joint
à l’arrêt sur les réparations rendu le 19 juin 2012 en l’affaire Ahmadou
Sadio Diallo (République de Guinée c. République démocratique du Congo).
Je souhaiterais toutefois revenir ici sur un point qui me tient particulière-
ment à cœur.
   11. Il se trouve que, dès la première moitié du XVIe siècle, Fran-
cisco de Vitoria conclut, dans sa célèbre Deuxième leçon sur les Indiens

   5 Voir Conseil de sécurité de l’Organisation des Nations Unies, doc. S/2000/1153 en
date du 4 décembre 2000, p. 1‑12.
   6 Comme je l’ai relevé dans la déclaration (par. 11, note 5) que j’ai jointe à l’ordonnance

rendue par la Cour le 11 avril 2016, la bibliographie historique rend peu à peu compte des
proportions considérables et de la grande complexité des conflits armés dans la région des
Grands Lacs.

                                                                                            8

                activités armées (op. ind. cançado trindade)                              1140

(1538-1539), que « [l]es ennemis qui [avaient] commis une injustice [étaient]
tenus à toutes ces obligations [de réparation] » 7 ; même en temps de conflit
armé, il existe une obligation de restitution (en cas de perte) et de répara-
tion pour « tous les dommages » causés 8. S’inspirant des écrits bien plus
anciens de Thomas d’Aquin, qui remontaient au XIIIe siècle, Fran-
cisco de Vitoria privilégia une perspective anthropocentrique dans les
cours qu’il dispensait à l’université de Salamanque 9.
   12. C’est ainsi que le nouveau courant de pensée humaniste fit son appa-
rition dans le droit des gens en voie de formation. Au cours de la seconde
moitié du XVIe siècle, Bartolomé de las Casas, dans son ouvrage De Regia
Potestate (1571), se référa aux leçons de Thomas d’Aquin, avant d’affirmer
à son tour l’existence des obligations de restitutio et de réparation des dom-
mages causés 10. Dans l’une de ses œuvres les plus connues, à savoir Breví‑
sima Relación de la Destrucción de las Indias (1552), il dénonça les nombreux
massacres d’autochtones, mais insista aussi sur cette seconde obligation 11.
Toujours au XVIe siècle, les obligations de restitutio et de réparation des
dommages causés furent réaffirmées par Juan Roa Dávila, dans son De
Regnorum Iusticia (1591), qui renvoyait également à Thomas d’Aquin 12.
   13. Par la suite, au XVIIe siècle, Hugo Grotius consacra un chapitre
entier de son insigne De Iure Belli ac Pacis (1625) à l’obligation de réparer
les dommages causés (livre II, chap. XVII) 13, sans perdre de vue les exi-
gences de la recta ratio. De son point de vue, la « partie lésée » n’était pas
nécessairement un Etat ; il fit référence à divers types de dommages occa-
sionnés par la violation de « droits revenant à l’individu » ou de « pertes
causées par négligence », ces dommages ou pertes donnant lieu à une obli-
gation de réparation 14.

   7  Francisco de Vitoria, Second Relectio : On the Indians [De Indis] [1538‑1539], Oxford/
Londres, Clarendon Press/H. Milford, 1934 [rééd.], p. LV.
    8 Ibid., p. LV ; et voir Francisco de Vitoria, « Relección Segunda — De los Indios »

[1538‑1539], Obras de Francisco de Vitoria — Relecciones Teológicas (sous la dir. de
T. Urdañoz), Madrid, BAC, 1955, p. 827.
    9 Dès son premier cours, voir Francisco de Vitoria, Sobre el Poder Civil [Relectio de

Potestate Civili, 1528] (sous la dir. de J. Cordero Pando), Salamanque, Ed. San Estéban,
2009 [rééd.], p. 22 et 44.
    10 Bartolomé de las Casas, De Regia Potestate o Derecho de Autodeterminación [1571]

(sous la dir. de L. Pereña, J. M. Pérez-­Prendes, V. Abril et J. Azcárraga), CSIC, Madrid,
1969, p. 72.
   11 Bartolomé de las Casas, Brevísima Relación de la Destrucción de las Indias [1552], Barce-

lone, Ediciones 29, 2004 [rééd.], p. 14, 17, 23, 27, 31, 45, 50, 72-73, 87 et 89-90 (massacres) ;
Bartolomé de las Casas, Brevísima Relación de la Destruición de las Indias [1552], Barcelone,
Ed. Galaxia Gutenberg/Universidad de Alicante, 2009, p. 91‑92 et 116-117.
   12 Juan Roa Dávila, De Regnorum Iusticia o El Control Democrático [1591] (sous

la dir. de L. Pereña, J. M. Pérez-­Prendes et V. Abril), Madrid, CSIC/Instituto Fran-
cisco de Vitoria, 1970, p. 59 et 63.
   13 Hugonis Grotii, De Iure Belli ac Pacis [1625], livre II, chap. XVII, La Haye,

Martinus Nijhoff, 1948, p. 79‑82.
   14 Ibid., p. 79‑80, par. I et VIII-IX ; et voir H. Grotius, Le droit de la guerre et de

la paix [1625] (sous la dir. de D. Alland et S. Goyard-Fabre), Paris, PUF, 2005 [rééd.],
p. 415‑416 et 418, par. I et VIII-IX.

                                                                                               9

                activités armées (op. ind. cançado trindade)                              1141

   14. Toujours au XVIIe siècle, Samuel Pufendorf, dans son ouvrage rai-
sonné Les devoirs de l’homme et du citoyen, tels qu’ils lui sont prescrits par
la loi naturelle (1673), mit en exergue la nécessité de réparer les dommages
causés tout en invoquant le droit naturel pour condamner la vengeance,
de façon à préserver la paix. Il soulignait que, à défaut de restitutio,
        « les hommes, méchants comme ils l[’étaient], ne s’abstiendraient jamais
        de se faire du mal les uns aux autres ; et [que,] tant que la personne lésée
        n’aurait point obtenu de réparation, elle ne pourrait guère se résoudre
        à vivre paisiblement avec l’auteur du dommage… On [était] dans une
        obligation indispensable de réparer le dommage, non seulement lors-
        qu’on l’a[vait] causé malicieusement et de propos délibéré, mais encore
        lorsqu’on l’a[vait] fait sans une intention directe, et par l’effet d’une
        simple négligence où l’on pouvait aisément ne pas tomber. » 15
   15. Au XVIIIe siècle, toujours dans la droite ligne du jusnaturalisme,
Christian Wolff affirmera à son tour, dans son ouvrage Principes du droit
de la nature et des gens (1758), l’existence d’une obligation de réparer de
manière appropriée les dommages causés 16. L’on pourrait encore citer
d’autres exemples, mais ceux qui précèdent suffisent à servir le propos de
la présente opinion individuelle. Il n’est pas surprenant de constater que
les « pères fondateurs » du droit international ont porté une attention toute
particulière à l’obligation de réparer les dommages causés, traitant la ques-
tion des réparations dues dans le cadre de divers types de différends par
des sujets aussi variés qu’Etats, nations, peuples, groupes et individus.
   16. Au XVIe siècle déjà, Francisco de Vitoria considérait que la com-
munauté internationale des Etats naissants était « coextensive à l’huma-
nité » et que la réparation répondait à « un besoin international » 17,
conformément à la recta ratio. Les jus naturae et gentium naissants revê-
taient un caractère universaliste et s’adressaient à tous les peuples ; le
droit et l’éthique allaient de pair, s’inscrivant dans la quête de la justice 18.
Rappelant en cela Cicéron et son idéal de societas hominum 19, les « pères

    15 Samuel Pufendorf, Les devoirs de l’homme et du citoyen, tels qu’ils lui sont prescrits

par la loi naturelle, traduits du latin de S. Pufendorf par J. Barbeyrac, avec toutes ses notes.
Nouvelle édition, où se trouvent le jugement de Leibnitz sur cet ouvrage, la préface du
traducteur et ses deux Discours sur la permission et sur le bénéfice des lois, Paris, Delestre-­
Boulage, 1822, p. 241 et 247.
    16 Christian Wolff, Principes du droit de la nature et des gens [1758], vol. III, Ed. Univer-

sité de Caen, 2011 [rééd.], chap. VI, p. 293‑294, 296-297 et 306.
    17 Voir Association internationale Vitoria-­   Suarez, Vitoria et Suarez : Contribution des
théologiens au droit international moderne, Paris, Pedone, 1939, p. 73‑74, et voir p. 169‑170 ;
J. Brown Scott, The Spanish Origin of International Law — Francisco de Vitoria and His
Law of Nations, Oxford/Londres, Clarendon Press/H. Milford, 1934, p. 282‑283.
   18  [Ouvrage collectif], Alberico Gentili — Giustizia, Guerra, Imperio (Atti del Convegno
di San Ginesio, sett. 2010), Milan, Giuffrè Ed., 2014, p. 275 et 320, et voir p. 299‑300
et 327.
    19 Voir, notamment, M. Luque Frías, Vigencia del Pensamiento Ciceroniano en las

Relecciones Jurídico-­Teológicas del Maestro Francisco de Vitoria, Grenade, Ed. Comares,

                                                                                             10

               activités armées (op. ind. cançado trindade)                          1142

fondateurs » du droit international concevaient une « société universelle
du genre humain » (commune humani generis societas) englobant tous les
sujets susmentionnés du droit des gens.
   17. La perspective réductrice de l’ordre juridique international ayant
prévalu au XIXe siècle et au début du XXe siècle, qui n’envisageait que la
souveraineté absolue des Etats et y subordonnait les êtres humains, a
mené les réparations dans une impasse et mis un coup d’arrêt à leur déve-
loppement conceptuel. Ce n’est qu’à l’époque moderne que c­ elui-ci a été
repris, ce qui a contribué au processus historique d’humanisation du droit
international contemporain.
   18. L’héritage des « pères fondateurs » du droit international a toute-
fois été préservé, des XVIe et XVIIe siècles à notre époque, dans la doc-
trine juridique internationale la plus éclairée. Il demeure présent sous des
formes variées, qu’il s’agisse de l’universalité du droit des gens, de la
reconnaissance de l’importance des principes généraux du droit, de l’at-
tention accordée à la recta ratio, ou encore de la reconnaissance du tout
indissoluble formé par la violation et la prompte réparation.
   19. Les réparations — en particulier collectives — bénéficient
aujourd’hui enfin d’une attention renouvelée dans la doctrine juridique
internationale, ainsi que dans la jurisprudence, ce qui ne devrait pas pas-
ser inaperçu. Pour ne citer qu’un seul exemple, dans l’arrêt sur les répara-
tions qu’elle a rendu le 3 mars 2015 en l’affaire Lubanga, la chambre
d’appel de la CPI a bien insisté sur les réparations collectives, dans le
contexte factuel de l’affaire 20.


   III. L’obligation fondamentale d’apporter prompte réparation

   20. Lorsque l’on a affaire à des dommages découlant de graves viola-
tions du droit international des droits de l’homme et du droit internatio-
nal humanitaire — telles que certaines de celles constatées par la
Cour dans l’arrêt qu’elle a rendu en 2005 en la présente affaire des Activi‑
tés armées sur le territoire du Congo —, les bénéficiaires des réparations
dues sont, en dernière analyse, les victimes, en tant que sujets du droit
international. L’obligation de réparation n’est pas une simple « obligation
secondaire » (contrairement à une idée reçue désormais largement répan-
due), tant s’en faut : de mon point de vue, il s’agit d’une obligation abso-
lument fondamentale. Pareilles violations supposent une obligation
d’apporter prompte réparation, avec laquelle elles forment un tout indis-
soluble.


2012, p. 70, 95, 164, 272-273, 275, 278-279, 284, 398-399 et 418-419 ; A. A. Cançado Trin-
dade et V. F. D. Cançado Trindade, « A Pré‑História do Princípio de Humanidade Consa-
grado no Direito das Gentes : O Legado Perene do Pensamento Estóico », O Princípio de
Humanidade e a Salvaguarda da Pessoa Humana (sous la dir. de A. A. Cançado Trindade
et C. Barros Leal), Fortaleza/Brésil, IBDH/IIDH, 2016, p. 49‑84.
   20 Paragraphes 7, 52-53, 126, 133, 147, 152-153, 155-156, 165-166, 177, 180, 207 et 212.



                                                                                        11

                 activités armées (op. ind. cançado trindade)                  1143

     21. A mon sens, violation et réparation ne peuvent être dissociées dans
 le temps, c­elle-ci devant permettre de faire rapidement cesser tous les
 effets de ­celle-là. On ne saurait laisser les conséquences néfastes d’un fait
 illicite se prolonger indéfiniment sans que les victimes n’obtiennent répa-
ration. L’obligation y afférente n’est pas une « obligation secondaire »
 venant après la violation, pas plus qu’il n’est loisible aux Etats concernés
 de ne s’y conformer que quand bon leur semble. En tant qu’obliga-
 tion fondamentale, elle prend naissance au moment même où est commise
 la violation, et doit être honorée rapidement en vue d’éviter toute aggra-
 vation du dommage déjà causé et de restaurer l’intégrité de l’ordre
­juridique.
     22. Cette obligation revêt par conséquent une importance fondamen-
 tale, surtout si, comme moi, l’on choisit de mettre l’accent avant tout sur
 les victimes. Le tout indissoluble formé par la violation et la réparation ne
 peut en aucun cas être mis à mal par une prolongation indue et indéfinie
 de la procédure. En l’espèce, il ressort de la présente ordonnance que les
 Parties ont conscience du temps qui s’écoule sans que nul n’obtienne
 réparation et de l’incidence négative que cette situation a sur les victimes,
 qu’il s’agisse d’individus ou de groupes.
     23. Il est d’ailleurs rassurant que la Cour indique pour la première fois,
 juste avant les points du dispositif de la présente ordonnance, qu’elle a
 elle-même conscience de ce qu’il convient, à ce stade, de « statuer sur la
question des réparations sans retard excessif », afin d’éviter toute nouvelle
 prolongation indue de la procédure. Après tout, les effets des violations
 ne cesseront qu’une fois apportée réparation (du latin reparare, « préparer
 de nouveau ») : une juridiction internationale devrait garder à l’esprit qu’il
 est déraisonnable et injuste de passer des années et des années à recher-
 cher les réparations qui s’imposent. Seul le prompt respect de l’obligation
 fondamentale d’apporter une réparation intégrale est à même de remédier
 aux conséquences des violations et, partant, de restaurer l’intégrité de
 l’ordre juridique international.


               IV. Les réparations sous leurs diverses formes

   24. Il me reste un dernier point à soulever. Dans le cadre de la procé-
dure sur les réparations qui suit son cours en la présente affaire des Acti‑
vités armées sur le territoire du Congo, il y a lieu de garder à l’esprit
différentes formes de réparation. Les Parties en litige, à savoir la Répu-
blique démocratique du Congo et l’Ouganda, ont montré qu’elles avaient
conscience de cette nécessité dans leurs mémoires respectifs consacrés à
cette question. En effet, toutes deux font notamment référence à l’indem‑
nisation et à la satisfaction — même si, comme cela a déjà été relevé, il
existe encore d’autres formes de réparation 21 — en vue d’atténuer les
souffrances humaines et de promouvoir la réconciliation.
  21   Voir le paragraphe 9 ­ci-­dessus de la présente opinion individuelle.

                                                                                 12

                 activités armées (op. ind. cançado trindade)                                 1144

   25. Ainsi, dans son mémoire en date du 26 septembre 2016, la Répu-
blique démocratique du Congo se réfère aux réparations sous leurs
diverses formes 22. Au titre de l’indemnisation, elle demande ainsi une
réparation à raison des dommages causés à sa population, à ses biens et
aux ressources naturelles, ainsi que des dommages macroéconomiques
qu’elle a subis 23. Au titre de la satisfaction, elle en sollicite une autre
sous la forme de l’ouverture d’enquêtes et de poursuites pénales à l’en-
contre des officiers et soldats des Forces de défense populaires ougan-
daises, de la création d’un fonds destiné à favoriser la réconciliation entre
les Hema et les Lendu en Ituri, et du versement d’une somme forfaitaire
destinée à réparer le préjudice immatériel subi par la population et l’Etat
congolais 24.
   26. Pour sa part, l’Ouganda se réfère également, dans son mémoire en
date du 28 septembre 2016, aux réparations sous leurs diverses formes 25.
Au titre de l’indemnisation, il demande ainsi une réparation à raison des
déprédations causées aux bâtiments de sa chancellerie. Au titre de la satis‑
faction, il fait état des dommages occasionnés à des diplomates et autres
ressortissants ougandais, ainsi qu’à certains locaux et biens diploma-
tiques, déclarant que, selon lui, les constats de responsabilité énoncés par
la Cour dans son arrêt de 2005 constituent une « forme de satisfaction
appropriée » qui répare les préjudices subis 26.
   27. L’attention que les Parties accordent aux réparations sous leurs
diverses formes pourrait permettre d’éviter une nouvelle prolongation
indue de la procédure qui suit son cours en l’espèce. Dans l’opinion dissi-
dente dont j’ai joint l’exposé à l’ordonnance du 28 mai 2009 rendue par la
Cour en l’affaire relative à des Questions concernant l’obligation de pour‑
suivre ou d’extrader, j’ai particulièrement insisté sur la nécessité de com-
bler ou de réduire le décalage entre le temps des êtres humains et celui de
la justice des hommes (C.I.J. Recueil 2009, p. 182-188, par. 46-64), souli-
gnant à quel point il était « impératif » de ce faire (ibid., p. 183, par. 49).


                                      V. Conclusions

  28. A mon sens, la Cour n’est pas liée ni limitée par ce que demandent
ou souhaitent les parties, pas même en ce qui concerne la fixation de
délais. Ainsi que je l’ai fait observer maintes fois en son sein — et que je


   22  République démocratique du Congo, mémoire sur les réparations, chap. 7, section 1,
p. 224‑247, par. 7.02-7.64 (indemnisation) ; et chap. 7, section 2, p. 248‑255, par. 7.65-7.84
(satisfaction).
   23 Ibid., chap. 7, section I, p. 226‑244.
   24 Ibid., section 2, p. 249‑255.
   25 Ouganda, mémoire sur les réparations, chap. 2, section III, p. 31‑53, par. 2.23-2.69

(indemnisation) ; et chap. 2, section II, p. 24‑31, par. 2.7-2.22 (satisfaction).
   26 Voir ibid., chap. 3, section II, p. 62, par. 3.11 ; chap. 3, section III, p. 65, par. 3.21 ; et

chap. 3, section IV, p. 70, par. 3.33.

                                                                                                 13

                 activités armées (op. ind. cançado trindade)                               1145

  le répète ici —, la Cour n’est pas un tribunal arbitral 27. Elle est maîtresse
de sa propre procédure, y compris en matière de fixation de délais, aux
fins de rendre la justice en évitant tout retard excessif.
     29. Justitia longa, vita brevis ; le temps de la justice humaine n’est pas
celui de l’être humain. Si nous nous attachons à chercher des idées nou-
  velles et tournées vers l’avenir pour tenter de remédier à ce décalage, il est
  probable que nous les trouvions dans les leçons des « pères fondateurs »
du droit international. Bien que le monde ait changé du tout au tout entre
l’époque des « pères fondateurs » du droit des gens et la nôtre, la réalisa-
tion des aspirations humaines et la recherche de la justice sont des impé-
ratifs intemporels et omniprésents, inhérents à la condition humaine
elle-même.
     30. Les leçons des « pères fondateurs » du droit des gens restent plus
que jamais d’actualité et tournées vers l’avenir. L’obligation d’apporter
prompte réparation s’inscrit dans le cadre de leur héritage éternel, qu’il
convient de perpétuer 28 pour faire face aux nouveaux défis qui se posent
aujourd’hui aux juridictions internationales contemporaines, en suivant
une approche essentiellement humaniste.
     31. Il faut, si l’on entend promouvoir le développement progressif
du droit international dans le domaine des réparations, en particulier
­collectives, aller au‑delà de l’insatisfaisante perspective interétatique. Toute
lenteur excessive est éminemment regrettable, surtout du point de vue
des victimes. Comme nous l’avons déjà vu, les « pères fondateurs » du
droit international ont largement dépassé la perspective strictement
 ­interétatique, en accordant une attention toute particulière à l’obligation
d’apporter prompte réparation pour les dommages causés (voir plus
haut).
     32. C’est le courant de pensée jusnaturaliste — tel qu’il est né au
XVIe siècle — qui a de tout temps constitué le cadre le plus propice à la
poursuite de cet objectif qu’est la prompte réparation. Le positivisme juri-
dique — tel qu’il a vu le jour à la fin du XIXe siècle — a indûment placé la


   27 Voir, notamment, à cet égard : affaire relative à des Questions concernant l’obliga‑

tion de poursuivre ou d’extrader, ordonnance du 28 mai 2009, opinion dissidente de M. le
juge Cançado Trindade, par. 88 ; affaire relative à l’Application de la convention internatio‑
nale sur l’élimination de toutes les formes de discrimination raciale (Géorgie c. Fédération
de Russie), arrêt du 1er avril 2011, opinion dissidente de M. le juge Cançado Trindade,
par. 205-206 ; affaires (jointes) relatives à Certaines activités menées par le Nicaragua dans la
région frontalière et à la Construction d’une route au Costa Rica le long du fleuve San Juan,
arrêt du 16 décembre 2015, opinion individuelle de M. le juge Cançado Trindade, par. 39-41 ;
affaire relative à des Violations alléguées de droits souverains et d’espaces maritimes dans la mer
des Caraïbes, arrêt du 17 mars 2016, opinion individuelle de M. le juge Cançado Trindade,
par. 25.
    28 S’agissant de cet héritage, voir, parmi les sources récentes, A. A. Cançado Trindade,

A Humanização do Direito Internacional, 2e éd. rév., Belo Horizonte/Brésil, Edit. Del Rey,
2015, chap. XXIX (« A Perenidade dos Ensinamentos dos « Pais Fundadores » do Direito
Internacional » [« La pérennité des enseignements des « pères fondateurs » du droit interna-
tional »], 2015, p. 647‑676.

                                                                                               14

                activités armées (op. ind. cançado trindade)                           1146

« volonté » des Etats au‑dessus de la recta ratio. Dans le jusnaturalisme 29,
actuellement en plein renouveau, la notion de justice a en effet toujours
occupé une place centrale, guidant le droit dans son ensemble ; en somme,
la justice est au commencement de tout droit, tout en constituant sa fin
suprême.

(Signé) Antônio Augusto Cançado Trindade.




   29 Voir notamment, parmi les sources de ces dernières décennies, A. A. Cançado Trin-
dade, O Direito Internacional em um Mundo em Transformação, Rio de Janeiro, Ed. Renovar,
2002, p. 1028‑1029, 1051-1052 et 1075-1094 (valeurs universelles sous-­tendant le nouveau
jus gentium, communes à l’ensemble de l’humanité et à tous les êtres humains — civitas
maxima gentium) ; J. Maritain, Los Derechos del Hombre y la Ley Natural, Buenos Aires,
Ed. Leviatán, 1982 [réimpr.], p. 79‑80, et voir p. 104 (la personne humaine transcendant
l’Etat et ayant une destinée supérieure au temps). Voir également, entre autres, [ouvrage
collectif], Droit naturel et droits de l’homme — Actes des journées internationales de la
société d’histoire du droit (Grenoble-­Vizille, mai 2009, sous la dir. de M. Mathieu), Presses
universitaires de Grenoble, 2011, p. 40‑43, 52-53, 336-337 et 342.

                                                                                           15

